The Court being Opened according to adjournment the Libel and Cap* Peter Simons Claim read, Cap* Henry Bull comes into Court in the presence of the Judge Enacts-and binds himself to Pay to Cap* Joseph Power etc. Double Costs Pursuant to Act in Case the sa Sloop L’Amiable De Cap etc. be Adjudged lawful Prize
Henry Bull
Whereupon the preparitory Examns were produced in Court and read Viz Cap* Powers Commission was also produced in Court with other papers - — ■ Mr Overin entered his Plea and then John Farreine Andrew Fargison and Cap* Philip Wilkinson Were sworn and after several other Pleas by the Attornies on both sides the Court is adjourned to 3 a Clock P: M